*1161OFINION.
Sternhagen:
The evidence consists of the testimony of three witnesses who described the building and the surrounding conditions affecting its probable life and usefulness and within their qualifications expressed their opinions in respect thereof. This being a question of fact, it is unnecessary to set forth the supporting evidence. It has been given full consideration and justifies the conclusion that the building may reasonably be expected to have a useful life of not more than 33½ years, thus establishing the reasonableness of the petitioner’s claim for an allowance of 3 per cent exhaustion, wear and tear, and obsolescence. We reverse the Commissioner.
Judgment will 5e entered on 15 days’ notice, wider Buie 50.